Citation Nr: 0524893	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
ankle injuries.

2.  Entitlement to service connection for the residuals of 
hip injuries.

3.  Entitlement to service connection for the residuals of a 
neck injury.

4.  Entitlement to service connection for the residuals of a 
back injury.

5.  Entitlement to service connection for the residuals of a 
head injury (claimed as headaches, amnesia, and impaired 
memory).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney




ATTORNEY FOR THE BOARD

R. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

This matter was last before the Board in January 1998, when 
it released a decision that denied these claims.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2000 memorandum 
decision, the Court vacated the Board's decision and remanded 
the claims for readjudication, finding in part that 
additional development of the record was necessary.  The 
Board then remanded the matter to the RO for the completion 
of additional development in January 2002.  The matter is now 
back before the Board for review, and the Board is satisfied 
that all action requested on remand is now complete, such 
that it may proceed with a decision on the claims herein.

This matter also originally included claims for entitlement 
to service connection for the residuals of frostbite and for 
post-traumatic stress disorder (PTSD).  On his VA Form 9 
substantive appeal, however, the veteran withdrew his claim 
for service connection for frostbite residuals.  See 
38 C.F.R. § 20.204 (2004).  Moreover, the veteran's claim for 
service connection for PTSD was granted by the RO in a July 
1995 rating decision, which constituted a complete grant of 
the benefits sought at the time.  Accordingly, neither of 
these claims is before the Board for consideration.  

Additionally, the Board originally remanded this matter to 
the RO in February 1997, in order for the veteran to 
participate in a Travel Board hearing.  The record indicates 
that the RO mailed the veteran a notice in May 1997, advising 
him of his hearing date as scheduled in June 1997.  The 
record further reflects, however, that the veteran did not 
attend his hearing on the scheduled date.  There is also no 
indication of record of an appropriate request from the 
veteran to postpone or reschedule this hearing for good cause 
shown.  Accordingly, the Board finds that the veteran 
withdrew his hearing request.  See 38 C.F.R. § 20.702(d) 
(2004).

Lastly, the matter of entitlement to service connection for 
the residuals of a head injury (claimed as headaches, 
amnesia, and impaired memory) is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
demonstrate that qualifying ankle, hip, neck, and back 
disorders (diseases) manifested to a compensable degree 
within an applicable presumptive period after service 
discharge.

3.  The competent medical evidence of record preponderates 
against a finding that any currently diagnosed ankle, hip, 
neck, and back disorders are etiologically related to an 
event of active service.


CONCLUSION OF LAW

Ankle, hip, neck, and back disorders were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, two January 
2002 letters from the RO to the veteran specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claims.  The 
Board acknowledges that the January 2002 letters were 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the Court held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The January 2002 VCAA 
notice was provided to the veteran pursuant to the Board's 
request.  The veteran was afforded an opportunity to respond 
to this notice, and after accumulation of additional 
evidence, the RO subsequently reviewed his claims and issued 
supplemental statements of the case (SSOCs) in June 2004, 
September 2004, and March 2005.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's available service medical and 
personnel records (including the morning reports from his 
unit for the period of August 1952 to November 1952, an 
excerpt from the command reports for his battalion, his 
November 1952 report of medical history and report of medical 
examination, and his official record of separation from 
service) are now associated with the claims file, as are all 
available private and VA treatment records identified by the 
veteran.  For any identified providers whose records are not 
contained in the claims file, information in the record 
adequately shows that such providers either did not respond 
to the RO's requests, or reported to the RO that they 
currently had no records on file for the veteran.  
Furthermore, the RO obtained the veteran's records from the 
Social Security Administration (SSA) as requested by the 
Court in its prior remand.  In addition, the veteran was 
afforded suitable VA examination in order to address the 
medical questions raised with respect to his claims.  

The Board is also aware that the majority of the veteran's 
service records are apparently not available, and were likely 
destroyed in a July 12, 1973, fire that occurred while they 
were being held at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources to 
reconstruct these records (when possible).  Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In this case, both the NPRC and 
the National Archives and Records Administration advised the 
RO, as well as the veteran and/or his attorney, on multiple 
occasions that there are no alternate records on file (other 
than what is already of record now), and that the veteran's 
records, including clinical reports, are incapable of 
reconstruction, even after the provision of appropriate 
documentation, including a National Archives Form 13055 
(Request for Information Needed to Reconstruct Medical Data).  
To that end, the claims file contains written (and negative) 
responses from these agencies as dated in October 1992, July 
1994, April 2001, August 2003, and April 2004.  Moreover, the 
August 2003 response specifically indicates that for the 
period from August 1952 to November 1952, there are no 
Surgeon General's Office records for the veteran, no record 
of medical treatment at Wright Patterson Air Force Base in 
his name, and no retired clinical records for Camp Cooke, 
California, in the pertinent NPRC index.

The Board is also aware of the veteran's report, as provided 
in September 1992, May 1994, and December 2001 statements, as 
well as in an October 2002 statement from his wife (relaying 
information told to her by the veteran), that the service 
department's legal department asked him to waive his 
scheduled discharge date in order to participate in a lawsuit 
against the trucking company involved in the August 1952 
motor vehicle accident that is particularly important in this 
appeal, to recover death benefits for the deceased servicemen 
involved, and also to obtain disability payments "for life" 
for the veteran.  Furthermore, the veteran says that the 
service legal department also told him that if he agreed to 
stay in service, he would later be released on "100 percent 
medical disability."  The veteran relates that he did not 
agree to extend his service commitment, and so in order to 
receive his scheduled discharge in November 1952, he had to 
sign an agreement with the service legal department to never 
attempt to collect disability pay "later on in life."  

The veteran and his attorney desire the further assistance of 
VA in locating these service department legal records, 
averring in part that they contain information as to the 
severity of his injuries at the time, and VA has been unable 
to successfully assist the veteran in this regard.  Again, 
the Board observes that all available searches for service 
department records, or alternate or reconstructed service 
records, including personnel records, have been unsuccessful.  
The Board is also unaware of any service legal department 
policy that would require individuals currently on active 
duty to remain in such status in order to take part in such a 
civil lawsuit.  Additionally, the record does contain the 
veteran's service discharge examination and release 
paperwork, which contains competent information that 
contradicts the claimed severity of his injuries by the time 
of his discharge, and does not reflect that there was 
anything unusual about the terms of his discharge.  The Board 
therefore finds that, in light of all of the above, no 
further efforts can or need be undertaken to assist the 
veteran in locating these records as described. 

Additionally, in a case where service records are missing or 
destroyed, the Board is aware that the RO is also under a 
duty to advise the veteran to obtain other forms of evidence 
to support his claim, such as lay testimony, and the claims 
file contains such notice, as seen in the January 2002 
letters from the RO to the veteran.  Moreover, the veteran's 
attorney has raised this issue in his filings to VA and the 
Court, and the Court reviewed the same in its October 2000 
memorandum decision.  Thus, the Board finds that the veteran 
is on notice of the other types of evidence that he may 
provide in lieu of his missing service records.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

Finally, at this time, the veteran and his attorney have not 
made the Board aware of any additional (previously 
unidentified) evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant (and available) evidence necessary for an 
equitable disposition of the claims has been obtained, such 
that the case is now ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
diagnosis or causation of his claimed disorders are not to be 
considered competent under the law, even in the absence of 
the majority of his service records.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The matter of whether the veteran 
currently has his claimed disorders, as well as the matter of 
whether any of those disorders may be related to an injury 
during his active service, involve a medical diagnosis or 
opinion as to medical causation.  Therefore, competent 
medical evidence is required for those elements of the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed among multiple 
medical opinions, and state the reasons and bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This responsibility is particularly important 
where, as here, medical opinions diverge.  At the same time, 
the Board cannot make its own independent medical 
determinations, and there must be plausible reasons for 
favoring one medical opinion over another.  See Evans at 31; 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  To 
that end, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Analysis of the Claims for Residuals of Injury to the Ankles, 
Hips, Neck, and Back

The Board initially notes that it has reviewed, considered, 
and weighed the probative value of all of the evidence of 
record, including but not limited to: the contentions of the 
veteran, his attorney, and his former representatives; lay 
statements from the veteran's wife and mother; medical 
treatise information and various news and Internet articles; 
the veteran's service discharge documentation, unit records, 
and an excerpt from battalion command reports; SSA records; 
private treatment reports dated from approximately August 
1952 to March 1994; VA treatment and examination reports 
dated from approximately February 1992 to July 1997; and VA 
examination reports related to the pending claims dated in 
February 1993 and April 2004.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decisions, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that identified and/or submitted by the veteran and 
his designated representative(s), however, will be addressed 
and/or summarized where appropriate.  

The veteran relates that he currently has several disabling 
residuals from an August 1952 in-service motor vehicle 
accident, namely bilateral ankle and hip problems, a neck 
problem, and a back problem.  (As previously noted, claimed 
head injuries from this accident will be addressed in the 
remand following this decision.)  

A review of the record reflects that the veteran entered 
active service in November 1949.  Again, the majority of his 
service records are unavailable, as they were destroyed 
during a 1973 fire at the NPRC.  Thus, there is no service 
entry examination documentation of record.  However, there is 
also no earlier dated medical evidence or other information 
to suggest that the veteran entered active duty with any 
preexisting ankle, hip, neck, or back disorder.  Therefore, 
the Board finds that he is entitled to a finding that he was 
physically sound upon his entry into service, and there is no 
evidence of record sufficient to rebut his entitlement to 
that presumption.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
see also 70 Fed. Reg. 23,027-23,029, effective May 4, 2005, 
[to be codified as amended at 38 C.F.R. § 3.304(b)].  

There are also no available service treatment reports.  
However, the veteran relates that in August 1952, he was 
traveling with other servicemen when they were involved in a 
motor vehicle accident.  As there is no line of duty 
determination of record, but also no comment upon his 
available discharge documentation to reflect otherwise, the 
Board will afford the veteran the benefit of the doubt in 
finding that his involvement in this travel was within the 
line of duty.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.6 (2004).

The Illinois State Police reported in February 1994 that they 
have no official report or other documentation on file for 
this accident.  However, an August 8, 1952, newspaper article 
submitted by the veteran relates that early that morning, he 
was traveling in a vehicle with three other servicemen on 
their way back from Camp Cooke, California, when the vehicle 
hit the gas tank of a transport truck carrying a driver and 
one passenger.  The article described the vehicle carrying 
the servicemen as "totally demolished."  The two 
individuals in the truck were taken to a local hospital, 
where their condition was reported as "not serious," and it 
was noted that they had sustained bruises.  Two of the four 
servicemen, Private First Class (PFC) G.V.B. and PFC H.B.F., 
however, were pronounced dead on arrival at Deaconess 
Hospital.  The remaining two servicemen, the veteran and 
another individual, PFC J.A.B., were also taken to that 
hospital, but the article indicated that neither was in 
critical condition.  The article stated that PFC J.A.B. 
sustained a nose injury that required X-ray evaluation, but 
also advised that an estimate of the veteran's injuries could 
not be made until after he also underwent X-ray evaluation.  
An eyewitness reported that he had been driving behind the 
servicemen's vehicle for awhile, and that it was traveling 
approximately 60 miles per hour before he turned off onto 
another road just before the collision.  The article 
concluded that the investigating officers at the scene had no 
theory as to the cause of the accident.

A September 1992 report of the accident, filed by the veteran 
in connection with his pending claims, stated that as the 
result of this accident, he sustained a blood clot in his 
head, fractured ribs, and broken tendons in both ankles.  In 
a statement accompanying his May 1994 notice of disagreement, 
the veteran reported that at the time of the accident, he was 
resting in the front seat on the passenger side (facing the 
driver), and that his body struck the dashboard.  He also 
relayed that he left Deaconess Hospital with a heavily 
bandaged chest and right ankle, and that later medical 
evaluation showed a spot on his cervical spine that was now 
the location of a pinched nerve.  He additionally stated in 
May 1994 that he experienced several complications after his 
hospital release, and ultimately averred that most of his 
current problems were the result of the severity of his 
injuries in this accident.

The record does contain the veteran's August 1952 emergency 
room treatment reports from Deaconess Hospital.  These 
reports are apparently not the complete record of his care at 
this facility, but they are all that is available after 
repeated attempts by the RO to obtain the entire record.  The 
available reports do consist of eight pages of information 
for the period from August 8, 1952, to August 10, 1952.  

A Deaconess Hospital admission sheet records that the veteran 
was admitted there by a Dr. P. at 3:30 a.m.  A report of 
emergency care lists a diagnosis of multiple contusions 
following the accident, and is signed by Dr. P.  A report of 
personal history and physical examination, also signed by Dr. 
P., records final diagnoses of multiple contusions and a 
slight cerebral concussion, as the result of injury in an 
automobile accident.  Essential physical findings on this 
document include confusion, muscular tenderness, and 
drowsiness, and the recommended treatment was rest and 
sedation.  Other reports from Deaconess Hospital charted 
urinalysis, temperature, pulse, and respiration readings.  A 
report of physician's directions advised the administration 
of pain medication and a sedative.  

Lastly, the record contains two pages of nursing/attendant 
care notes for the veteran during his August 1952 stay at 
Deaconess Hospital, with Dr. P. again noted to be the 
attending physician.  The veteran was brought to the facility 
at 2:00 a.m. on August 8, 1952, on a stretcher.  From 2:30 
a.m. to 6:00 a.m., he slept well, but had complaints of a 
headache, for which he was given medication and ice bags.  
Notes for the period of 7:00 a.m. to 4:00 p.m. record that he 
was eating poorly and mostly sleeping.  At 4:00 p.m., he was 
given medication for his headache.  At 5:00 p.m., he ate 
well.  From 6:00 p.m. to 11:30 p.m., he slept in intervals.  

At 6:00 a.m. on August 9, 1952, at Deaconess Hospital, it was 
noted that the veteran had slept well.  At 7:30 a.m., he 
"ate fair."  At 8:00 a.m., the veteran was described as 
still drowsy, with a flushed face, and he could not remember 
the details of the accident very well.  At 10:30 a.m., it was 
recorded that he went to the third floor to visit a friend.  
At  11:30 a.m., he ate fairly well.  He was sleeping at 1:30 
p.m., and then "ate fair" at 5:00 p.m.  From 6:00 p.m. to 
8:00 p.m., he was up walking at intervals.  At 8:30 p.m., it 
was noted that the veteran's head ached less that day, but 
that it was still "severe."  From 10:00 p.m. to 11:30 p.m., 
he slept.  

For the last day at Deaconess Hospital, August 10, 1952, the 
veteran slept well from midnight to 6:00 a.m.  He ate well at 
7:30 a.m.  At around 8:00 a.m., it was noted that he still 
had a headache and was still sleeping a great deal.  The 
veteran ate well again at 11:30 a.m.  At around 12:45 p.m., 
he again went upstairs to the third floor to visit his 
friend.  At 1:40 p.m., he was dressed, and then dismissed.  
It was noted that the veteran was walking, and apparently in 
good condition.  It was also recorded that there was no 
written dismissal order on his chart, but that Dr. P. had 
verbally informed the veteran that he could leave.  

The veteran stated that after his discharge from Deaconess 
Hospital, he hitchhiked from the hospital in Illinois to his 
family in Ohio.  He reported that because he was not feeling 
well, he sought medical treatment at Wright Patterson Air 
Force Base, where he underwent X-ray evaluation.  (This 
facility has indicated that it has no records pertaining to 
the veteran.)  He also noted that he tried to obtain 
treatment at the VA Medical Center (VAMC) in Cincinnati, but 
he was refused because he was still on active duty.  (This 
facility also reported that it has no records for the 
veteran.)  He stated that he later returned to his unit, but 
was placed on a light duty restriction until his discharge 
three months later.  The veteran's attorney supplied the 
morning reports for his unit for the period of August 1952 to 
November 1952, and the Board notes that the veteran is 
regularly listed in the reports for those months.  The 
veteran's attorney supplied an excerpt from the command 
records for the veteran's battalion for the period of 
February 15, 1952, to December 31, 1952, which notes the 
deaths of PFC G.V.B. and PFC H.B.F. in the August 1952 
accident.  

The only available service medical reports are the veteran's 
November 1952 report of medical history and report of medical 
examination.  Notably, he did not report that he was 
recuperating from injuries sustained only three months prior 
in a serious motor vehicle accident, including hip, neck, or 
back injuries.  Instead, on his report of medical history, 
the veteran only acknowledged a history of frequent or severe 
headaches, as well as a history of foot trouble.  
Additionally, in a section where he was supposed to report 
any recent hospitalizations or similar treatment, the veteran 
also did not make any entry.  The service physician then 
recorded that the veteran had intermittent occipital 
headaches that were lessening, as well as weak ankles.  

On the November 1952 report of medical examination, however, 
after clinical evaluation, the same service physician 
recorded normal findings for most areas, including the joints 
of the ankles, hips, neck, and back.  The service physician 
also assigned the veteran a PULHES profile of "1" for all 
categories.  (The PULHES profile reflects the overall 
physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to 4 (medical condition or 
physical defect below the level of fitness for retention in 
military service).  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  The "P" in PULHES stands for "Physical 
Capacity and Stamina."  The remaining letters stand for 
"Upper Extremities," "Lower Extremities," "Hearing and 
Ears," "Eyes," and "Psychiatric Condition.")  Moreover, 
the service physician described the veteran as a "healthy 
adult," and made no comment as to any residuals of the 
August 1952 motor vehicle accident.

The veteran received an honorable service discharge in 
November 1952, and nothing on his discharge paper shows that 
he ended his service commitment under atypical circumstances, 
including for medical reasons.  Instead, this documentation 
shows that he was discharged because of the expiration of his 
term of service.

There is no record of any medical treatment for any chronic 
ankle, hip, neck, or back disorder for over 25 years after 
the veteran's release from active service.  (The veteran did 
state that he underwent treatment at the VAMC in Cincinnati, 
but as noted, this facility has no early treatment records of 
such care.)

The veteran's first post-service medical treatment reports of 
record are dated in 1978.  A November 1978 report from 
R.B.B., M.D., of Mayfield Neurological Institute, stated that 
the veteran was involved in an automobile accident on October 
3, 1978, when the car he was driving was struck on his side 
by another car, causing him to be thrown against the door.  
He underwent X-ray evaluation at Mercy General Hospital 
afterwards.  At this visit, he relayed complaints of 
headaches and left arm numbness.  Dr. B. also noted the 
veteran's involvement in a "rather severe" automobile 
accident in the early 1950's.  Dr. B. reported that clinical 
findings on neurological examination of the veteran were 
basically normal.  In related notes, he stated that the X-ray 
evaluation of the veteran's cervical spine resulted in no 
finding of fracture or dislocation, but did indicate minimal 
and early degenerative joint disease (DJD) at C6-C7.  He 
concluded the veteran had a mild cervical sprain and post-
traumatic headache, and would be sent to physical therapy.  
Thereafter, in a June 1979 letter, Dr. B. added that the 
veteran had begun to have some discomfort in his low back 
shortly after this accident, and noted that he was improving 
with physical therapy.  Treatment records dated within this 
time frame support the findings in these letters.  The last 
record, dated in late June 1979, noted that the veteran was 
doing satisfactorily, with no major problems, and indicated 
that he was to continue as before and return for further 
evaluation as necessary.  

Thereafter, October 18, 1988, emergency room reports from 
Fort Hamilton-Hughes Memorial Center revealed that the 
veteran had suffered a fall at work, down a series of stairs.  
He initially reported pain in his low back, with a tingling 
sensation in his right arm and right leg.  On evaluation, he 
complained of right neck pain, low back pain, and tingling in 
the lateral right calf and medial right foot, but the initial 
tingling in the right leg was gone at that time.  X-ray 
evaluation of the lumbar spine was normal, while X-ray 
evaluation of the dorsal spine showed a curvature of the 
upper dorsal spine convex toward the left, but no evidence of 
fracture or dislocation.  X-ray evaluation of the cervical 
spine, however, indicated the presence of a triangular bony 
density associated with the superior left corner of C7, 
possibly representative of an uncinate fracture.  The veteran 
then underwent a computed tomography (CT) scan and anterior-
posterior (AP) tomograms of C6-C7, which revealed no evidence 
of fracture, but there was a notation that the view on AP 
tomogram was limited by the veteran's size.  However, an 
additional AP film was also taken at that time, which 
revealed a small bony defect in the region of the uncinate 
process at C6-C7.  The veteran's diagnoses at discharge from 
this hospital were cervical and lumbar strain.

After this second post-service injury, the veteran returned 
to Dr. B. for more treatment.  On October 19, 1988, he 
visited Dr. B. with complaints of low back pain.  Dr. B. 
recorded that the veteran had had no further neck symptoms 
since he last saw him in 1979.  The veteran told Dr. B. that 
he tripped on something that was on the stairs at work, which 
caused him to hit a railing and fall down approximately 16 to 
17 steps, on his back.  He told Dr. B. that he was taken to 
the hospital, where he underwent 40 to 50 X-rays and was then 
given an injection before returning home.  He complained of 
severe pain in his low back, but without radiation to his 
extremities.  He noted some prior right ankle numbness.  He 
denied that any of his symptoms had been in existence prior 
to this work injury.  Dr. B. noted nothing unusual on 
neurological examination, but did observe the veteran's 
marked difficulty in changing positions or other movement 
because of pain (although he saw no definitive muscle spasm).  
He observed that the veteran seemed to be tender over his 
entire back, but did not seem to have any neck symptoms at 
that time.  He reported that he suspected that the veteran 
had sustained a lumbar sprain, which he would treat in a 
conservative manner (with mild pain medication and bed rest).  

On a return evaluation in November 1988, Dr. B. continued the 
lumbosacral sprain diagnosis, but also noted that the veteran 
had discomfort in his right sacroiliac region and over toward 
the right hip area posteriorly, and opined that he likely had 
a problem related to the sacroiliac joint and/or lower lumbar 
spine area.  He recommended physical therapy, and thereafter 
noted some improvement at the veteran's follow-up visits with 
him through October 1989.  By January 1989, however, Dr. B. 
had also indicated that the veteran's problem appeared to be 
on more of an arthritic basis, with some bulging at L5-S1, 
and the presence of arthritis in the hypesthesia joints.  A 
January 1990 report noted that the veteran continued to 
experience moderate low back discomfort on an ongoing basis, 
with no other changes.  An April 1990 report stated that the 
veteran's prognosis was guarded, and Dr. B. opined that he 
was a poor candidate for work rehabilitation because of his 
age and education, and because of a chronic pain syndrome.

The record also includes treatment reports from G.L.R., M.D., 
a physician that Dr. B. referred the veteran to for follow-up 
evaluation and physical therapy.  A November 1988 report 
noted that the veteran complained of neck and low back pain.  
Dr. R. recorded that the veteran was in his usual state of 
health until his October 1988 fall at work, which resulted in 
neck, thoracic, and lumbar back pain.  He reported that the 
main problem was severe low back pain with paresthesias 
radiating down to the right lower extremity, and noted that 
the veteran used a cane in his right hand because of 
increased pain with ambulation.  He observed that the veteran 
had also had a neck injury about 10 years before, secondary 
to a motor vehicle accident.  He reported that the veteran 
underwent physical therapy and showed good improvement, but 
continued to have intermittent neck pain approximately every 
three to four months.  He indicated that this neck pain, 
however, had now increased.  He noted tenderness and limited 
motion on clinical evaluation of the lumbar and cervical 
spine areas, but less so for the cervical spine.  Dr. R. 
diagnosed low back pain, most likely secondary to a lumbar 
strain, posterior articulation irritation, and a possible 
disc irritation, but noted a low likelihood of a herniated 
disc.  He also diagnosed aggravation of preexisting neck 
problems with evidence of a cervical strain.  He stated that 
the veteran would undergo physical therapy.  Follow-up 
reports dated through August 1989 indicated that a December 
1988 magnetic resonance imaging (MRI) report showed 
"lumbosacral - degenerative disease and minimal stenosis at 
L4-L5."  Dr. R. also ultimately concluded that the veteran 
had not improved with therapy, and he opined that the veteran 
was a poor candidate for a rehabilitation program consisting 
of work hardening because of his age and a chronic pain 
syndrome.  

A January 1989 CT scan of the lumbar spine, from Good 
Samaritan Hospital,  revealed a light bulging of the L5-S1 
disc, as well as bilateral apophyseal joint arthropathy at 
that location.  A February 1989 MRI report for the lumbar 
spine, from Wellington Diagnostic Center, indicated: probable 
transitional vertebrae, which has been labeled as partially 
lumbarized S1; mild to moderate disc bulge at L4-L5 without 
significant stenosis; a mild disc bulge at L5-S1; and 
moderate bilateral facet arthropathy at L5-S1.      

At a May 1990 SSA examination, conducted by R.T.S., M.D., 
F.A.C.S., the veteran reported his involvement in a fairly 
severe 1952 automobile accident where he was the only 
survivor, causing a torn ligament in his neck and fractured 
ribs.  He also stated that he hurt his neck in an automobile 
accident in 1978.  His main complaints were neck and low back 
pain.  He was observed to use a cane in his left hand and to 
wear a lumbosacral corset.  He did not make eye contact with 
the examiner, and was extremely slow in motion and in 
response to questions.  After clinical evaluation, the 
recorded diagnosis was chronic pain syndrome involving the 
neck, right upper extremity, low back, and right gluteal 
area, as well as chronic cervical strain and chronic 
lumbosacral strain.  It was also noted that various 
diagnostic test results of record were indicative of 
degenerative problems in the neck and low back.  

A July 1990 report noted that a one-week vocational 
evaluation had to be stopped because of the veteran's back 
and hip pain problems, and stated that it did not appear that 
he possessed the physical stamina to complete the evaluation.    

At a February 1993 VA general medical examination, the 
examiner noted a medical history of arthritic spurring and 
changes in the right hip, neck, and back, but with a normal 
electromyograph (EMG) in September 1992 and a normal bone 
scan in June 1992.  The veteran complained of lower back, 
right hip, and neck pain, mostly on the right side.  Clinical 
evaluation of the head and neck was normal.  Clinical 
evaluation of the musculoskeletal system revealed DJD as 
documented on prior 
X-rays of the cervical, hip, and lumbar areas, by report.  
The examiner noted that because of the DJD, the veteran 
walked with a cane to support mostly the right side, which 
was weaker than the left.  He further stated that there was, 
however, no obvious muscle atrophy or swelling on that side, 
and no tenderness on that side, other than on hip movement or 
lumbosacral movement to the right.  The examiner's diagnoses 
included probable DJD of the neck, hip, and back.

At a February 1993 VA spine examination, the veteran 
complained of limitation of motion, particularly to the right 
side of the hip and lumbar spine, progressive over several 
years with no obvious precipitant other than a motor vehicle 
accident in 1952.  Objective findings on clinical evaluation 
included: an obvious limp to the right, for which the veteran 
used a cane on that side to support himself; no obvious 
scoliosis or kyphotosis of the spine, with notation that the 
veteran does tend to favor the right side in an upright 
position; normal back muscles without atrophy, spasm, or 
asymmetry, and no tenderness to palpation in the lumbosacral 
spine area; no limitation of motion of the lumbar curvature; 
forward flexion to 75 degrees, backward extension to 20 
degrees, left lateral rotation to 35 degrees, left lateral 
flexion to 40 degrees, right lateral rotation to 10 degrees, 
and right lateral flexion to 20 degrees.  X-ray evaluation 
showed grade I spondylolisthesis of L5-S1.  The examiner's 
diagnosis was DJD of the lumbosacral spine.

The February 1993 VA X-ray report for the lumbar spine stated 
that L5 was slightly anterior in its orientation to S1.  It 
was noted that there may be a break in the neural arch, and 
that oblique X-ray views would be necessary to confirm it.  
The vertebral bodies themselves were intact, and elsewhere, 
there was a normal lordotic curve of the lumbar spine.  The 
interspaces appeared to be maintained.  The impression was 
grade I spondylolisthesis of L5 on S1 (with a probable break 
in the neural arch).  

An October 1993 notarized statement from the veteran's mother 
indicated her awareness of the veteran's involvement in a car 
accident, and reported that when he dismissed himself from 
the hospital, the hospital sent a Notary Public out to have 
him sign a release, acknowledging that the hospital was not 
responsible.  She stated that three other individuals died in 
the accident.  She noted that the veteran was stationed at 
Camp Cooke, California, and that the Commanding Officer there 
telephoned her, offering his condolences, as the hospital had 
said that the veteran would not "pull through."  She also 
reported that the veteran had to wear a neck brace, a back 
brace, and an ankle brace in order to be able to walk.  

A November 1993 notarized statement from the veteran's wife 
stated that she had been married to him for 40 years, that 
she wrote to him while he was in the service, that she saw 
him in early 1952 after his return from Korea, and again in 
1952 after his automobile accident, as well as after his 
discharge.  The majority of her statement related to the 
veteran's "nervousness," but ended with comments including 
that his body was "deteriorating from injuries he 
suffered."

The record also contains a March 1994 letter from R.B.P., 
M.D, the physician who treated the veteran at Deaconess 
Hospital after his August 1952 automobile accident.  In this 
letter, Dr. P. reported that the aforementioned records from 
this hospital were authentic copies of the veteran's record 
of treatment there, but he also stated that these records 
were incomplete.  He indicated that he could find no written 
evidence to substantiate injuries that might cause permanent 
incapacity sufficient to interfere with the activities of 
normal living.  He then stated that noting the severity of 
the automobile accident, he had no reason to doubt that 
further investigation and care could have proven these 
injuries to be a fact.  

An April 1994 letter from B.L., M.D., a VA psychiatric 
practitioner, stated that the veteran had been his patient 
for two years, and that he had originally consulted him in 
order to learn how to better manage chronic anxiety.  Dr. L. 
reported that over the course of treatment, he and the 
veteran discovered that most, if not all, of the veteran's 
chronic physical complaints and chronic anxiety were due to 
repressed combat-related stress and an automobile accident 
that served to repress prior events, as well as the 
extraordinary trauma of the accident.  Dr. L. noted that the 
veteran's symptomatology had increased over the years, to the 
point where he completely withdrew from friends and family, 
and that he was "currently totally disabled on SSI."  He 
added that the veteran met the criteria for PTSD and major 
depression.

The record also includes the veteran's VA treatment records 
for the period of February 1992 to July 1997.  Complaints of 
neck, hip, back, and ankle pain are included in these 
records, as well as reported occasions of the veteran's back 
"locking up."  Degenerative problems, as well as chronic 
pain, are the most common diagnoses (although there are no 
specific findings of a degenerative condition with respect to 
the hips or ankles).  An April 1992 MRI report for the 
cervical spine resulted in a finding of an abnormal marrow 
signal and right C6-C7 moderate foraminal narrowing, but no 
significant central stenosis.  A June 1992 X-ray evaluation 
of the cervical spine indicated normal lordosis, but a 
finding of osteopenia and a loss of the interspace at C6-C7, 
of unclear etiology.  A June 1992 bone scan revealed mild 
thoracic scoliosis and degenerative changes in the lower 
lumbar spine, with the remainder of the examination within 
normal limits and no areas of increased activity in the 
cervical spine, and the impression was described as 
unremarkable for the veteran's age.  A September 1992 EMG and 
nerve conduction study (NCS), performed to rule out cervical 
radiculopathy, was normal.  An October 1992 X-ray report for 
the right hip showed a defect in the neck of the femur, 
described as of no importance clinically, and the veteran's 
pelvis and hips were otherwise unremarkable.  

Recently, the veteran was afforded VA examinations in order 
to attempt to ascertain the etiology of his claimed injury 
residuals.  He was first afforded a VA mental disorders 
examination on April 17, 2004.  As the claim for head injury 
residuals is being remanded at this time, the majority of the 
findings in this report are not pertinent to an evaluation of 
the claims that will be decided herein.  However, the Board 
notes that during this interview, the examiner (having 
already reviewed the claims file and available electronic VA 
records) asked the veteran to describe the events of his in-
service accident and resulting injuries in 1952, which he 
then did in a fashion similar to his accounts already of 
record.  The examiner asked the veteran twice about any post-
service injuries, and the veteran did not directly answer the 
question.  The examiner asked him a third time if he had had 
any other major injuries after service, and the veteran 
responded "no sir."  Thereafter, the examiner asked the 
veteran to clarify some discrepancies in his statements.  The 
examiner observed that the in-service accident involved three 
other servicemen, only two of which died at that time, and 
the examiner inquired as to why the veteran had reported that 
he was the only survivor of the accident.  The veteran 
responded that he never saw the other serviceman again, and 
so he assumed he was dead.  When the examiner asked the 
veteran about the post-service late 1970's motor vehicle 
accident that caused a neck injury, the veteran responded 
that he had forgotten about it.  The examiner also observed 
that the veteran did not consider this to be a serious 
injury.  The examiner then asked the veteran about his work 
injury, where he fell down steps and injured his back, and 
the veteran admitted that he was injured then, but added that 
he had forgotten about that injury as well.  The examiner 
noted that when the veteran went on to state that that event 
was also not a serious issue, the examiner reminded him about 
the documentation of record and legal matters concerning this 
injury, to which the veteran acknowledged that it was a 
Workers' Compensation issue.  The examiner then observed that 
the veteran related all of his problems to the 1952 in-
service automobile accident.  He then noted in his clinical 
findings that the veteran was not suffering from any apparent 
cognitive disorder, including memory problems, and reported 
that the information that the veteran "deleted" during this 
interview was rather the result of intentional avoidance.  He 
also stated that the veteran's thoughts were goal directed 
during this evaluation.     

The veteran then underwent a VA joints and spine examination 
on April 20, 2004.  The examiner indicated his review of the 
claims file in his lengthy written report.  The beginning of 
this report is the examiner's review of the medical evidence 
and pertinent documentation of record.  Thereafter, he took 
an extensive medical history.  The veteran relayed that at 
the time of the August 1952 accident, he was in the front 
seat and was not wearing a seat belt (which the examiner 
noted would have been likely at that time).  The veteran 
again told the examiner that the other three individuals in 
the vehicle were killed, and that he was the sole survivor, 
and relayed other details of the accident and his follow-up 
treatment (already reviewed herein).  He did note his 
involvement in the 1978 motor vehicle accident and 1988 work 
injury, but indicated that both events exacerbated his 
preexisting cervical and lumbar discomfort.  He also reported 
that he had never received any specific thorough orthopedic 
evaluation of his right ankle discomfort, despite being told 
that he had broken every tendon in his ankle in the 1952 
accident.  He advised that he currently had no hip problems, 
but did identify his right sacroiliac region as an ongoing 
source of chronic discomfort.  He described his current 
cervical problems as the cause of minimal discomfort, but 
opined that his lumbar discomfort was the most significant 
problem.  

The April 2004 VA joints and spine examiner then performed a 
clinical evaluation of the veteran with respect to all 
claimed injury residuals.  In addition, he noted that the 
veteran used a walker.  The examiner also ordered new X-ray 
evaluation, which indicated a spur at C4 and at C5 and 
spondylolisthesis at L5-S1, but only revealed normal findings 
for the right ankle.  The examiner then entered diagnoses of 
chronic cervicalalgia, lumbar spondylolisthesis, and a 
chronic right ankle disorder.  He then stated that a thorough 
review of the medical records, along with information gleaned 
from the history and physical examination, and the results of 
relevant imaging studies, failed to establish that it is at 
least as likely as not that the ongoing cervical, lumbar, 
right sacroiliac, and right ankle problems are causally 
connected to the veteran's service.  He added that it is 
noteworthy to indicate that the veteran currently did not 
have any real right hip discomfort.  He further observed that 
there were some cursory clinical notes from August 1952 
indicating that the veteran sustained some musculoskeletal 
contusions along with a possible concussion as a result of 
his motor vehicle accident.  He noted the veteran's report 
that some of his service records were destroyed in the 1973 
NPRC fire, but then observed that there was still no 
continuity of care notes thereafter, so as to support a 
causal relation of his current symptoms with the earlier 1952 
accident.  He continued that alternatively, the veteran was 
evaluated by a neurosurgeon in 1978 for lumbar pain after a 
second car accident, and that in addition, he had a very 
significant work injury in 1988 that led to rather diffuse 
spinal trauma.  He also observed that none of the 
consultative reports by earlier examining physicians during 
this time period mentioned anything about the earlier 1952 
accident as being relevant to any chronic musculoskeletal 
problems.  He added that furthermore, there was no real 
significant clinical information in the record as to the 
veteran's right ankle symptoms.  He then concluded that it 
appeared that the veteran's ongoing array of musculoskeletal 
complaints were a function of other non-service factors, and 
that specifically, these factors appeared to be a result of 
the aforementioned subsequent injuries, as well as a result 
of aging and obese deconditioned body habits.       

The Board first notes that as to any current ankle, hip, 
neck, or back disorder that may fall within the category of 
diseases subject to presumptive service connection under VA 
law, such as arthritis, the preponderance of the evidence of 
record clearly indicates that no such condition was manifest 
to a compensable degree within an applicable presumptive 
period (usually one year) after the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The only medical evidence of record for this 
time frame that is truly pertinent to such an analysis are 
the findings as noted on the November 1952 discharge 
examination, wherein for purposes of the claims being decided 
herein, there is only a history of weak ankles, but no 
qualifying ankle, hip, neck, or back disease reported after 
clinical evaluation.  Instead, these areas are labeled as 
"normal" on the examination report, with a PULHES profile 
of "1" for all categories, and there is no available 
medical record of treatment showing the manifestation of such 
problems in the years immediately following service 
discharge.  In reaching this conclusion, the Board is aware 
of the veteran's statements to the contrary, in that he has 
had a chronic problem for all of these areas since his 1952 
accident and did receive some treatment at a VA facility 
shortly after service, but as will be explained below, the 
Board does not consider the veteran to be a reliable 
historian, and at any rate, as a layman, he can only credibly 
attest to his symptoms, and not to his diagnoses in that time 
frame.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the VA facility at issue has reported on more 
than one occasion that it has no record of treatment for the 
veteran.  Thus, the Board holds that the claimed residuals of 
ankle, hip, neck, and back injuries do not warrant 
presumptive service connection.      

The Board further finds that despite the argument of the 
veteran and his attorney that there is qualifying medical 
opinion of record as to the etiology of the veteran's current 
disabilities so as to, at a minimum, place the evidence in a 
state of relative equipoise and therefore warrant a grant of 
service connection on a direct basis, the Board disagrees 
with that contention, and finds that the opinion of the April 
2004 VA joints and spine examiner far outweighs any 
alternative opinions of record.  Thus, in large part because 
the evidence as to etiology preponderates against the claim, 
service connection may not be granted on a direct basis, for 
the reasons noted herein and those that follow.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For this case, the Board has contemplated the importance of 
the consideration of the application of the benefit of the 
doubt doctrine, as it is undebatable that the veteran was 
involved in a serious car accident in service, and that the 
overwhelming majority of his service records, especially 
medical, are unavailable because of their likely destruction 
in the 1973 NPRC fire.  Moreover, VA, despite extensive 
efforts, has been unable to locate useful alternative sources 
of medical or other information for the time frame of the 
veteran's period of service.  Additionally, although the 
veteran reported that he sought some minimal medical 
treatment in service at another service department facility 
in Ohio, as well as at a VA facility there in and after 
service, VA has not been able to secure those records because 
the respective facilities have indicated that there are no 
such records.    

However, the Board finds that the benefit of the doubt 
doctrine cannot be applied to grant the veteran's claim, in 
large part because the evidence and information of record 
strongly suggests that he is not a reliable historian.  There 
are several instances in the record where the veteran has 
reported inaccuracies.  For instance, he told VA and multiple 
medical practitioners that he was the sole survivor of the 
August 1952 in-service motor vehicle accident.  The pertinent 
evidence of record, however, indicates that that statement is 
incorrect.  The August 1952 newspaper article clearly 
identified the fourth serviceman, and noted that he was also 
to be treated at Deaconess Hospital, for a nose injury.  
Moreover, the veteran's emergency treatment records from this 
facility show him leaving his bed on two different days to go 
visit his "friend" on the third floor.  Additionally, the 
command history for the veteran's battalion reports that only 
two servicemen were killed as a result of this accident, and 
the veteran as much as stated the same to the April 2004 VA 
mental disorders examiner.   

There are other instances in the record of the veteran's 
inaccurate statements, such as when he omitted pertinent 
medical history (such as other accidents) during medical 
evaluation.  He told the February 1993 spine examiner that he 
was aware of no other predicating injury for his current 
problems except the August 1952 accident, when the evidence 
of record clearly shows that he was still undergoing 
treatment for the later of two post-service spine injuries as 
recently as mid-1990.  He also did not report these two post-
service injuries at the April 2004 VA mental disorders 
examination, despite being asked about post-service injury 
three times in a row.  

Moreover, the veteran has made several other statements that 
are questionable.  As discussed earlier, the veteran's 
account of having to sign a legal agreement at discharge not 
to file for any future disability compensation benefits, in 
order to receive a discharge date already scheduled in light 
of the completion of his term of service and because he would 
not agree to stay in service to help the service department 
with a lawsuit, is uncorroborated by documentation.  More 
importantly, his multiple descriptions of the original 
severity of his 1952 injuries are inconsistent, in that his 
reports have included a blood clot in his head, bilateral 
"broken" ankle tendons that apparently did not require 
surgery or casting, fractured ribs and a spot on his cervical 
spine later described as a pinched nerve, beyond his injured 
hips and back.  He has recently reported these serious 
injuries despite purportedly hitchhiking home two days later.  
In contrast, the veteran's emergency treatment records do not 
reveal his complaints as to any of these problems, with the 
exception of his complaint of headaches on more than one 
occasion.  And again, he only reported headaches and bad 
ankles at his discharge examination three months later.  
Moreover, although he submitted lay statements from these 
individuals, neither his mother nor his wife commented on 
their observations of the original extent of his injuries.

In reaching the above conclusion, the Board has kept in mind 
the specific clinical findings of the April 2004 mental 
disorders examiner.  This practitioner inquired as to the 
contradictory statements made during that interview (and as 
repeated in several other reports of record).  He then 
concluded after clinical evaluation that the veteran made 
these statements not because of any cognitive dysfunction, 
such as impaired memory, but because of intentional avoidance 
in an individual with goal-directed thoughts at the time.  

In light of the foregoing, especially because of the 
veteran's single contemporaneous report only of headaches and 
foot problems at the time of his November 1952 examination 
for discharge, as well as his failure to even report the 
hospitalization at Deaconess at that time, the Board finds 
that despite the extent of his missing service records, it 
cannot accept the veteran's report as to the existence and 
ongoing severity of hip, neck, and back problems for years 
after his service discharge.  In addition to the Deaconess 
Hospital reports, which reflect no ankle, hip, neck, or back 
injury, the 1952 service reports are the only other medical 
information of record during service.  Moreover, while he did 
report ankle problems at discharge, the Board notes that the 
examiner found no such problems on clinical evaluation at 
that time.  Thus, the necessary first element for an award of 
direct service connection, in this case of evidence of 
chronic injury residuals (for the ankles, hips, neck, and 
back) sustained in service, is not demonstrated by credible 
and competent evidence of record.

The Board further notes that as to the medical reports of 
record that do contain opinions that may be deemed to be 
supportive of the veteran's claims, the record suggests that 
their creation was impacted distinctly by information 
gathered directly from the veteran.  These reports also do 
not show that they are based upon a consideration of all of 
the veteran's pertinent medical history as documented in the 
substantial medical evidence of record.

To that end, the Board cannot accept Dr. P.'s March 1994 
opinion to be competent medical evidence that sufficiently 
and etiologically relates the veteran's current ankle, hip, 
back, and neck problems to the 1952 in-service automobile 
accident.  Dr. P., in his March 1994 letter, while certainly 
the individual with the potential to provide a favorable 
statement as the veteran's attending physician in 1952, never 
identifies the veteran's actual injuries in 1952, and never 
acknowledges his awareness of the veteran's current problems.  
Dr. P. only intimates that such injuries, because of the 
severity of the 1952 accident, might have led to the 
veteran's current problems.  One can only speculate as to the 
actual injuries addressed, and notably, Dr. P. also refers to 
the Deaconess Hospital records, which include only final 
diagnoses of multiple contusions and a slight cerebral 
concussion.  Moreover, although the RO repeatedly tried to 
contact him, there is no indication of record to demonstrate 
Dr. P.'s consideration of the impact, if any, of the 
veteran's 1978 and 1988 spine injuries upon his current 
disability.   

The Board additionally finds that the April 1994 letter from 
Dr. L., a VA practitioner who sees the veteran for treatment 
of PTSD and major depression, is insufficient as a competent 
medical opinion as to the etiology of any currently claimed 
injury residuals.  Dr. L. only states in this letter that he 
believes that most, if not all, of the veteran's "chronic 
physical complaints" may be related to combat-related stress 
and the effects of his 1952 automobile accident.  He does not 
identify the injuries sustained at the time of the accident, 
or the veteran's current physical diagnoses of record, and 
his opinion is clearly couched in terms of the physical 
manifestations of the veteran's chronic psychiatric problems 
(which are related to trauma from combat and the in-service 
accident).  Moreover, his opinion also does not take into 
account the effect, if any, of the veteran's post-service 
injuries, or reflect any review of the considerable 
additional medical evidence of record (beyond VA medical 
records to which he may have some access). 

The Board finds that the opinion of the April 2004 VA joints 
and spine examiner, however, is more probative than either of 
the two aforementioned reports, and of any other report now 
of record that may be deemed as pertinent to etiology of the 
veteran's currently claimed injury residuals.  This 
practitioner is clearly the only individual to have 
contemplated the entire record, and he unequivocally states 
that the veteran's current problems, where even diagnosed, 
are not related to the 1952 accident, but rather are a 
combination of the effects of his subsequent injuries in 1978 
and 1988 and his age and body habitus.  As well, he has 
provided a detailed rationale for this conclusion, as 
reviewed earlier in this decision.  

Thus, as described above, the Board finds that without 
competent or credible evidence of ankle, hip, neck, and back 
injury residuals at or near service discharge, and with the 
evidence as to etiology of any currently documented ankle, 
hip, neck, and back disorders weighing against the claims, 
service connection for the same is not warranted on a direct 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reviewing the foregoing, the Board was cognizant of the 
benefit of the doubt rule.  The preponderance of the 
evidence, however, is against each of these claims for 
service connection, on a direct or presumptive basis.  As 
such, the case does not present such a state of balance 
between positive and negative evidence so as to allow for a 
more favorable determination.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for the residuals of ankle injuries, to 
include arthritis, is denied.

Service connection for the residuals of hip injuries, to 
include arthritis, is denied.

Service connection for the residuals of a neck injury, to 
include arthritis, is denied.

Service connection for the residuals of a back injury, to 
include arthritis, is denied.


REMAND

The record reflects that although the veteran recently 
underwent VA joint/spine and mental examinations in April 
2004 in order to determine the etiology of each of his 
claimed disorders, neither of the April 2004 examiners 
specifically addressed his claimed head injury residual of 
headaches.  Moreover, as reviewed in the decision above, the 
Board finds that the remaining medical evidence of record 
that may be averred to favorably identify the etiology of the 
veteran's claimed disorders is simply insufficient, and/or 
not based upon a working knowledge of the entire record.  
Additionally, the Board does recognize that the August 1952 
emergency room records from Deaconess Hospital include 
notation of the veteran's headache complaints and a final 
diagnosis of a slight cerebral concussion.  The veteran later 
acknowledged a history of headaches on his November 1952 
report of medical history for discharge, and the service 
physician recorded on the same form that he still had 
infrequent occipital headaches, although they were 
"lessening."  The veteran has indicated that he has 
continued to experience these headaches since active service.  
Lastly, a headache disorder is, by its very nature, a more 
subjective condition that may not always be well-documented 
in medical treatment records.

Thus, in all fairness to the veteran in light of his 
missing/destroyed service medical records, the Board finds 
that even though the April 2004 mental disorders examiner 
evaluated his claimed head injury residuals as to cognitive 
impairment, because that examiner did not address his claimed 
headaches (and neither has any other practitioner of record 
to a sufficient degree), the RO should now schedule the 
veteran for a VA neurological disorders examination.  
Moreover, a claim of this nature (residuals of a head injury) 
often dictates the need for a neurological evaluation.  Thus, 
although the Board regrets a further remand in this appeal, a 
new VA examination is simply warranted at this time, for this 
claim.  The Board further notes that the VCAA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when the evidence of record is insufficient 
and "when such is necessary to decide the claim."  See 
38 C.F.R. § 3.159(c)(4)(i) (2004).  Such is the case here.

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should schedule the veteran 
for a VA neurological examination, in 
order to determine the etiology of any 
current residuals of a head injury, 
specifically including headaches, 
amnesia, and impaired memory.  The RO 
must provide the entire claims file to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge his/her review of the 
record in the written examination report.  
The examiner should order and/or conduct 
all testing deemed necessary for a 
complete evaluation.  After the examiner 
has had an opportunity to examine the 
veteran and review the record, he/she is 
requested to provide an opinion as to 
whether any currently diagnosed residuals 
of a head injury, particularly including 
headaches, amnesia, and impaired memory, 
is at least as likely as not (i.e. a 50 
percent likelihood or more) etiologically 
related to any event of active service.  
The examiner should also set forth a 
complete rationale for all opinions 
expressed and conclusions reached in the 
examination report. 

2.  After the RO completes the 
development requested above, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefit sought on appeal, then it 
should furnish the veteran and his 
attorney with a supplemental statement of 
the case, and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
	


 Department of Veterans Affairs


